George Rose Smith, J., concurring. To affirm this case on the theory that the chancellor did not abuse his discretion in denying relief permits one who reads the opinion to infer that it might also have been within the chancellor’s discretion to grant the relief sought. Of course the majority have not passed upon the validity of that inference, but it seems to me that it would be well to do so. In my opinion this is not a borderline case that calls for the exercise of judgment as to whether declaratory relief should be afforded. This complaint wholly fails to state a cause of action; so the demurrer was property sustained, not as a matter of discretion but as a matter of law. One who seeks declaratory relief must state facts which either constitute a present controversy or, as several courts have expressed it, constitute the ripening seeds of a controversy. Here the seeds have not even germinated, much less are they ripening. The plaintiff says merely that she owns a vacant lot and that if she improves it her neighbors may complain that the flow of surface water has been obstructed. The only existing fact alleged is the ownership of the lots, which by itself creates no controversy or uncertainty. The rest of the complaint is devoted not to a statement of fact but to the narration of a hypothetical situation that will come into being only if the plaintiff wills it. In short, the plaintiff, without having committed herself to any course of action, is asking the court to provide her with legal advice. I would deny relief not because the case falls within the leeway of the trial court’s discretion but because it lies entirely outside the scope of the statute. Millwee, J., joins in this opinion.